This is an action brought in equity by a wife against her husband for support. It appears that the defendant is one of the cestuis que trustent of a trust whereby he is entitled to a share of the net income of certain real estate. *Page 30 
At the institution of the action his equitable interest in the real estate was attached, the trustee was garnisheed and the trustee was enjoined against paying over future income to the defendant.
The present motion to dissolve the injunction is based solely upon the ground that the plaintiff is not entitled to injunctive relief.
There is no question but that, in the final judgment in this case, the Court has the power by injunction to direct the doing of anything with reference to the attached property which may be necessary to effectuate its decree for future support if such decree is entered. Artman vs. Artman, 111 Conn. 124, 131.
If that may be done on final judgment it certainly is competent for the Court to keep the property attached in statu quo pending the action by enjoining the trustee to hold such trust funds as come into his hands for the benefit of the defendant to await disposition by the final judgment in this action.
   The motion to dissolve is denied.